SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

619/14
CA 13-00593
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


CARING ENTERPRISES, INC., DOING BUSINESS AS
HEALTH FORCE, PLAINTIFF-RESPONDENT,

                    V                                              ORDER

QBE SPECIALTY INSURANCE COMPANY,
DEFENDANT-APPELLANT.


HURWITZ & FINE, P.C., BUFFALO (STEVEN E. PEIPER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROWN CHIARI LLP, LANCASTER (MICHAEL R. DRUMM OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John M.
Curran, J.), entered January 3, 2013. The judgment, rendered upon a
nonjury trial, declared that defendant is obligated to defend and
indemnify plaintiff in an underlying action.

     Now, upon reading and filing the stipulation of withdrawal of
appeal signed by the attorneys for the parties on July 9, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: August 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court